The offense is the unlawful possession of intoxicating liquor; punishment fixed at confinement in the penitentiary for a period of one year.
The unlawful manufacture of intoxicating liquor and the possession of such liquor were charged in separate counts. The court charging possession alone was submitted to the jury. The related nature of the offenses and the evidence adduced in support of each of them were such that there was no error in refusing at an earlier stage of the trial to require the State to elect between the counts. Gonzales v. State, 12 Texas Crim. App., 663, and other cases listed in Branch's Ann. Tex. P.C., p. 233.
The sheriff and others entered the house of the appellant and found him engaged in manufacturing whisky. He told the officers that he had made some whisky and put it in a trunk. Upon this information the whisky was found by them in the trunk. The evidence was relevant on both the making and the possession of intoxicating liquor, and having led to the discovery of the whisky, it was not inhibited by the confession, statute, C.C.P., Art. 810. See also Torrence v. State, 85 Tex.Crim. Rep. and other cases listed in Vernon's Texas Crim. Stat., 1922 Sup., Vol. 2, p. 2595, note 12.
There was no error in refusing to withdraw the evidence showing that appellant manufactured the whisky in question, as such evidence was relevant on the intent for which appellant possessed the whisky which he made.
In discharging the burden which was upon the State to show that the possession of the whisky by appellant was for the purpose of sale, the manner and time of his acquiring it, the quantity on hand, the locality in which it was found and other like circumstances were available to the State. The rule excluding evidence of other offenses does not embrace those relevant on the issue of intent.
While the officers were present with appellant and before his formal arrest, he stated to them that he had "sold whisky to Bagby and others." The court instructed the jury to disregard the testimony of the officers to this fact. The conditions were such as to bring appellant in custody within the meaning of the statute on the subject of confessions. See Clark v. State,84 Tex. Crim. 390, and others cases in Vernon's Tex.Crim. Stat., 1922, Sup. p. 2593. The declaration mentioned does not seem to have been res gestae but to relate to a different transaction remote from the present.
The appellant became a witness in his own behalf and voluntarily testified on his trial that "he was making a little whisky for his own use and because he was unable to work and had to have clothes to wear and something to eat." He said further: "I was making it to support myself and to get food and buy clothes. I sold some to get tobacco." *Page 56 
In view of the testimony of the appellant, the withdrawal by the court of the admissions improperly received, and the fact that the minimum penalty was assessed, the record does not justify a reversal of the judgment. It is therefore affirmed.
Affirmed.
                          ON REHEARING.                       November 28, 1923.